                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
KDE:LKG/KCB                                       271 Cadman Plaza East
F. #2018R01984                                    Brooklyn, New York 11201


                                                  January 21, 2020

By Hand and ECF

The Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Anthony Zottola, Sr.,
                     Criminal Docket No. 18-609 (S-2) (RJD)

Dear Judge Dearie:

                The government respectfully submits this letter to inform the Court, pursuant
to the Crime Victims Rights Act, that the surviving victim in this case, Victim-2, the younger
brother of defendant Anthony Zottola, opposes the defendant’s pretrial release. See 18
U.S.C. § 3771(a)(4) (providing that crime victim has right “to be reasonably heard at any
public proceeding in the district court involving release”). Specifically, after the detention
hearing conducted by the Court on January 17, 2020, the government informed Victim-2 that
the Court was considering releasing the defendant pending trial. Victim-2 has informed the
government, in sum and substance, that he does not feel comfortable with the defendant’s
release for his own safety and the safety of his family.
               For the reasons set forth in its detention letter, see ECF No. 100, as well as
those identified for the Court at the January 17 detention hearing, the government
respectfully requests that the Court deny the defendant’s appeal of his permanent order of
detention.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:         /S/
                                                    Lindsay K. Gerdes
                                                    Kayla Bensing
                                                    Assistant U.S. Attorneys
                                                    718-254-6155/6279

cc:    Clerk of Court (RJD) (by ECF)




                                               2
